Title: To James Madison from Vincent Gray, 25 April 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


25 April 1803, Havana. The French sloop of war Diligence left Havana “this Morning” for New Orleans carrying the marqués de Casa Calvo, former governor of Louisiana, who will deliver the province to the agent of the French republic in conformity with the king’s orders. The packet, which recently caused so much alarm by not bringing the mails that were due, carried orders forbidding royal ships bound from Veracruz to Spain with specie on board to touch at Havana. The supreme council of Cuba has lately passed an edict prohibiting the export of specie “on any account” to any foreign port. The latter decree will be hard on property owners in Cuba. The prohibition respecting the Veracruz ships is no doubt intended to prevent future requisitions from Saint-Domingue on the Cuban government. “However His Catholic Majesty has given the French Republic letters of credit on Santa Fe and Mexico for the purpose of supplying the deficiency of the Santo Domingo Expedition: and should those places fall short of the Sum absolutely necessary, the balance is to be supplied from the city of Havana.” Letters received from Madrid lead him to believe that the Cuban government will soon be ordered to acknowledge the French agent. Napoleon has demanded it, and Major Vermanet has received letters from the prefect of Saint-Domingue that have made him so confident this is the case that he mentioned it to the governor and intendant at Havana.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp. Filed with the RC is a letter from Gray to Jacob Wagner, 25 Apr. 1803 (ibid.), acknowledging the receipt of Wagner’s 7 Feb. 1803 letter and enclosure. Gray wrote that he had delivered the enclosure to the post office, where it would be forwarded in a few days through Veracruz, Mexico, to Manila.



   
   A full transcription of this document has been added to the digital edition.

